 
 
I 
111th CONGRESS
1st Session
H. R. 623 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2009 
Mr. Reyes introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide for greater judicial discretion in sentencing for certain firearms offenses committed in exceptional circumstances. 
 
 
1.Greater judicial discretion in sentencing for certain firearms offenses committed in exceptional circumstancesSection 924(c)(1) of title 18, United States Code, is amended by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively, and inserting after subparagraph (B) the following:

(C)The minimum sentencing requirements of subparagraphs (A) and (B) shall not apply if—
(i)the person who used, carried, or possessed the firearm was authorized to carry that type of firearm in the lawful performance of an employment duty;
(ii)the offense under this paragraph occurred during or in relation to such employment; and
(iii)the crime during and in relation to which the offense under this paragraph occurred is a crime of violence.. 
 
